Title: From George Washington to John Augustine Washington, 20 June 1779
From: Washington, George
To: Washington, John Augustine


        
          Dear Brother,
          State of Newyork (12 miles from our posts on the North River[)].June. 20th 1779.
        
        A day or two before I left Middle Brook I received a letter from you dated in Williamsburg (at what time I do not now recollect as the letter is with my baggage). The hurried state I was then, and ever since have been in, prevented my acknowledging it sooner; and to tell you three weeks after the event has happened, that the Enemy moved up the North River in force, is a little out of season.
        The apparent design however of this movement was an attack upon our posts in the highlands; but after dispossessing us of a small post at Kings Ferry, garrisoned by abt 40 men (Merely to prevent their Row Galleys and small picaroons from interrupting the passage of the river at that place,) they set themselves down on both sides and began to fortify with astonishing industry. The spots they have chosen are to all intents and purposes, Islands—strong by nature and almost inaccessible by land, but open and exposed to their shipping, which ever has, and ever will give us immense trouble till there can be a counterbalance. At present it is a source of much mischief & great perplexity to us as there is no counteracting them.
        So soon as these operations pointed evidently up the North River, I began my march (illy enough prepared Heaven knows,) for this place, in order to give succour to the posts; and whether this and the state of the Garrison, (better prepared for defense perhaps than they imagined) prevented the prosecution of their plan, or whether by taking possession of the best crossing place below the mountains, they meant to render the communication between the East and West side of the river more circuitous and difficult, and consequently our cover of the Country more intricate, dangerous, and ineffectual: or lastly whether by drawing our attention to the Fort, which is considered by us as a great and primary object, they do not expect to obtain by means of their canvass wings, and easy transportation by water advantages else where, is more than I can decide with any degree of certainty; though it is beyond a doubt that while the Enemy retain their present position I must hold mine.
        I am very sorry to hear that the plunder taken from Virginia by the detachment commanded by Genl Matthews was so immense; it is some consolation and indeed pleasure to hear that a large part of it belonged to speculators. I am equally concerned to hear that they have done this without opposition, Their own papers boast of the destruction and consequent injury to us, without the loss of a single man. This does not reflect much honor upon the spirit of my

Countrymen. They might, they ought to have bestowed a few guns if no more, upon the party that moved to Suffolk. Riches so easily and cheaply purchased will be a powerfull inducement to another visit. Wealth even among the boasting sons of Britain has charms more powerful than honor and glory acquired by hard knocks.
        We have waited so long in vain for a confirmation of the good news from So. Carolina, that we begin to despond, so far at least as to fear, that the advantages obtained on our side, are not so decisive as we were encouraged by various accounts to beleive.
        If there is any thing in your letter which required particular notice, my silence thereon must be accounted for by my seperation from the letters, and not recollecting the contents. My love and best wishes attend my sister, and every part and parcel of your family. With the most sincere regard and affection, I am yours.
        
          Geo: Washington.
        
      